DETAILED ACTION

Reasons for Allowance
Claims 21-25, 27-36 and 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant arguments/ Remarks filed on 09/23 in conjunction with the remarks pages 12-13 have been reviewed by the examiner in view of the prior art of record and it is agreed that the prior art of record does not teach the independent claims 21,32 and 40
Claims 22-25 and 27-31 are allowed as depending from claim 21.
Claims 33-36 and 38-39 are allowed as depending from claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AKELAW TESHALE
Primary Examiner
Art Unit 2653


/AKELAW TESHALE/
Primary Examiner, Art Unit 2653